Management’s Discussion and Analysis September 9, 2009 The following is MDS Inc.’s (MDS or the Company) Management’s Discussion and Analysis (MD&A) of the results of operations for the three months and nine months ended July 31, 2009 and its financial position as of July 31, 2009. This MD&A should be read in conjunction with the unaudited quarterly consolidated financial statements and related note disclosures. Readers are also referred to the Company’s fiscal 2008 financial reports, which includes the Annual Report, audited annual consolidated financial statements, MD&A, Form 40-F, and Annual Information Form. Each of these documents is available as applicable on MDS’s website at www.mdsinc.com or at www.sedar.com and www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of MDS’s current results and financial position. To do so, we provide information and analysis comparing the results of operations and financial position for the current interim period with those of the preceding fiscal year. We also provide analysis and commentary that we believe is required to assess the Company’s future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document, as well as in the AIF, and that could have a material impact on future prospects.Readers are cautioned that actual events and results will vary. Amounts are in millions of United States (U.S.) dollars, except per share amounts and where otherwise noted. Caution Regarding Forward-Looking Statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the U.S. Private Securities Litigation Reform Act of 1995. This document contains forward-looking statements, including statements with respect to the impact of the proposed sale of MDS Analytical Technologies on the Company’s operations and financial results, the strategy of the continuing businesses, the proposed use of proceeds from the sale of MDS Analytical Technologies, if completed, the Company’s intention to sell other assets of the Company, as well as statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions. The words “may”, “could”, “should”, “would”, “suspect”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “expect”, “intend”, “forecast”, “objective”, “optimistic”, and words and expressions of similar import, are intended to identify forward-looking statements. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved. We caution readers not to place undue reliance on these statements as a number of important factors could cause our actual results to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements.These factors include, but are not limited to: management of operational risks; the strength of the global economy, in particular the economies of Canada, the U.S., the European Union, Asia, and the other countries in which we conduct business; the stability of global equity markets; our ability to complete the proposed sale of MDS Analytical Technologies and the intended sale of MDS Pharma Services in a timely manner, or at all; our ability to retain customers as a result of any perceived uncertainty relating to the proposed sale of MDS Analytical Technologies and the intended sale of MDS Pharma Services; the fact that our operations will be substantially reduced as a result of theproposed sale of MDS Analytical Technologies and the intended sale of MDS Pharma Services; our likely need to negotiate a new credit agreement which may not be on terms favourable to us; liabilities that we will retain of businesses sold; our ability to complete other strategic transactions and to execute them successfully; our ability to remain in compliance with our senior unsecured notes and credit facilities covenants; our ability to secure a reliable supply of raw materials, particularly cobalt and critical medical isotopes; the impact of the movement of certain currencies relative to other currencies, particularly the U.S. dollar, Canadian dollar and the Euro; changes in interest rates in Canada, the U.S., and elsewhere; the effects of competition in the markets in which we operate; the timing and technological advancement of new products introduced by us or by our competitors; our ability to manage our research and development; the impact of changes in laws, trade policies and regulations, and enforcement thereof; regulatory actions; judicial judgments and legal proceedings; our ability to maintain adequate insurance; our ability to successfully realign our organization, resources and processes; our ability to retain key personnel; our ability to have continued and uninterrupted performance of our information technology systems; our ability to compete effectively; the risk of environmental liabilities; our ability to maintain effectiveness of our clinical trials; new accounting standards that impact the methods we use to report our financial condition; uncertainties associated with critical accounting assumptions and estimates; the possible impact on our businesses from third-party special interest groups, certain of our employees subject to collective-bargaining, environmental and other regulations; natural disasters; public-health emergencies and pandemics; international conflicts and other developments including those relating to terrorism; other risk factors described in section 3.10 of our AIF; and our success in anticipating and managing these risks. The foregoing list of factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We do not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by us or on our behalf, except as required by law. Use of Non-GAAP Measures In addition to measures based on U.S. Generally Accepted Accounting Principles (GAAP) used in this MD&A, the following terms are also used: adjusted earnings before interest, taxes, depreciation and amortization (adjusted EBITDA); adjusted EBITDA margin; adjusted earnings per share; operating working capital; and net revenue. These terms are not defined by GAAP and our use of such terms may vary from that of other companies.In addition, measurement of growth is not defined by GAAP and our use of growth may vary from that of other companies. Where relevant, and particularly for earnings-based measures, we provide tables in this document that reconcile the non-GAAP measures used to amounts reported on the face of the consolidated financial statements. Our executive management team assesses the performance of our businesses based on a review of results comprising GAAP measures and these non-GAAP measures. We also report on our performance to the Company’s Board of Directors based on these GAAP and non-GAAP measures. In fiscal 2009, net revenues, adjusted EBITDA, and operating working capital are the primary metrics for our annual incentive compensation plan for senior management. In fiscal 2008, adjusted EBITDA and operating working capital were the primary metrics for our annual incentive compensation plan for senior management.We provide this non-GAAP detail so that readers have a better understanding of the significant events and transactions that have had an impact on our results, and so that these events and transactions can be viewed from our management’s perspective. Substantially all of the products of the mass spectrometer product lines of MDS Analytical Technologies are sold through two joint ventures. Under the terms of these joint ventures, we provide manufacturing, research and development and administrative support for the joint venture partnerships on an outsourced service provider basis. All costs, including selling, general, and administration expenses, incurred by us for direct materials, labor, travel, consulting, and other related expenses, are billed to the joint ventures at cost and recorded as revenue. We do not recognize any profits from the sales to the joint ventures as the amounts are billed without any markups. The joint venture realizes net income when the products are sold to a third party customer. We do not report our share of all end-user revenues, despite the fact that these revenues contribute substantially to our profitability. In order to provide readers with a better understanding of the drivers of profitability for the mass spectrometer product lines of MDS Analytical Technologies, we report growth in end-user revenues as reported by our joint venture partners. This figure provides management and readers with additional information on the performance of our global business, including trends in customer demand and our performance relative to the overall market. We record our 50% share of realized profits from the joint ventures as equity earnings. We do not record income until it is recognized by the joint venture. Overview and Significant Events Our Business MDS is a global life sciences company that provides market-leading products and services that our customers need for the development of drugs and the diagnosis and treatment of disease. Through our three business segments, we are a leading global provider of pharmaceutical contract research services (MDS Pharma Services), medical isotopes for molecular imaging, sterilization technologies and radiotherapeutics (MDS Nordion), and analytical instruments (MDS Analytical Technologies). Each of these business segments sells a variety of products and/or services to customers in markets around the world. Strategic Repositioning On September 2, 2009, MDS announced that it has entered into an agreement (the Sale Agreement) to sell MDS Analytical Technologies, a leading global supplier of drug discovery and life sciences research tools, to Danaher Corporation (Danaher) for $650 million in cash subject to shareholder and regulatory approval and certain closing adjustments set out in the Sale Agreement, and that we currently intend to return between $400 million and $450 million of the sale proceeds to our shareholders. Transaction and restructuring costs associated with the sale are expected to be in the range of $45 million to $55 million on a pre-tax basis, and no cash income taxes are expected as a result of the sale of MDS Analytical Technologies. MDS also announced that it intends to sell its remaining MDS Pharma Services Early Stage (Early Stage) business. Upon completion of these transactions, MDS would be focused solely on MDS Nordion. Following the completion of the sale of MDS Analytical Technologies, the intended sale of MDS Pharma Services’ Early stage operations, and our previously announced intention to sell MDS Pharma Services’ Central Labs operations, and the corresponding transition plans, we would expect to wind-down all corporate operations at our Toronto, Canada headquarters office and relocate the remaining functions to our MDS Nordion headquarters in Ottawa, Canada. The MDS Board of Directors formed a Special Committee in the first quarter of 2009 to review strategic alternatives to enhance shareholder value.The Special Committee reviewed an extensive range of strategic alternatives for MDS and believes the proposed strategic repositioning provides the greatest opportunity to unlock the value of MDS’s businesses and enables a substantial portion of the proceeds to be returned to shareholders from the sale of MDS Analytical Technologies. Considerations also included the significant negative impact on our business from the economic downturn and the unexpected and prolonged shutdown of the Atomic Energy Canada Limited (AECL) National Research Universal (NRU) reactor.We also believe these announced actions should provide each of the MDS businesses following the sale with greater opportunities to grow their respective market leadership and to meet the needs of customers, employees and other stakeholders. Goldman, Sachs & Co. has provided an opinion to the Board of Directors of MDS to the effect that the consideration to be paid to MDS for the MDS Analytical Technologies business pursuant to the Sale Agreement is fair, from a financial point of view, to MDS’s shareholders.In addition, Blair Franklin Capital Partners Inc. has provided an opinion that the consideration being received by MDS pursuant to the sale of the MDS Analytical Technologies business is fair, from a financial point of view, to MDS’s shareholders. Sale of MDS Analytical Technologies Under the terms of the Sale Agreement, Danaher would acquire MDS Analytical Technologies, which includes approximately 1,100 employees operating in 10 countries. The sale of MDS Analytical Technologies would also enable the simultaneous consolidation of the Applied Biosystems/MDS Analytical Technologies mass spectrometry joint-venture partnership.
